UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FREDERICK D. KYLE,                     
                Plaintiff-Appellant,
                 v.
JAMILLA F. BURNEY, Associate                   No. 01-7542
Warden; E. L. PERSON, Chief
Warden,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-01-396-3)

                  Submitted: February 15, 2002

                      Decided: March 11, 2002

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Frederick D. Kyle, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          KYLE v. BURNEY
                              OPINION

PER CURIAM:

   Frederick Kyle, a Virginia inmate, appeals the district court’s order
dismissing without prejudice Kyle’s 42 U.S.C.A. § 1983 (West Supp.
2001) action for failure to comply with a court order that Kyle file a
form entitled "Consent to Collection of Fees." The district court
record contains such a consent form, which Kyle executed on June
25, 2001, and filed in the district court on August 6, 2001. In light of
Kyle’s having filed the required form, we vacate the district court’s
order and remand this matter for further proceedings. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before us and argument would not
aid the decisional process.

                                        VACATED AND REMANDED